Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       11-SEP-2020
                                                       08:43 AM



                         SCPR-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            IN RE HILARY BENSON GANGNES, Petitioner.


                       ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson JJ.,
     and Intermediate Court of Appeals Associate Judge Chan,
                  assigned by reason of vacancy)

          Upon consideration of the petition to resign and

surrender her license to practice law in the State of Hawai#i,

filed by the Honorable Hilary Benson Gangnes (Ret.), pursuant to

Rule 1.10 of the Rules of the Supreme Court of the State of

Hawai#i (RSCH), and the affidavits submitted in support thereof,

we conclude that Petitioner Gangnes has fully complied with the

requirements of RSCH Rule 1.10.   Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that Petitioner Gangnes shall be

allowed to maintain her paper law license as a memento.

          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Hilary Benson Gangnes, attorney number 5549,

from the roll of attorneys of the State of Hawai#i, effective

with the filing of this order.

          DATED:   Honolulu, Hawai#i, September 11, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Derrick H.M. Chan




                                 2